UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 10th, 2013 DOMARK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 333-136247 20-4647578 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 254 S. Ronald Reagan Blvd, Suite 134 Longwood, Florida 32750 (Address of principal executive offices) (Zip Code) (321) 250-4996 (Registrant's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01: CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT On September 10, 2013, Domark International, Inc. (“Domark” or the “Company”) was notified of the resignation of its independent accountant HJ & Associates (“HJ”). Other than an explanatory paragraph included in HJs audit for the Company's fiscal quarter ended February 28, 2013 relating to uncertainty of the Company's ability to continue as a going concern, the audit report of HJ & Associates on the financial statements for the fiscal quarter did not contain an adverse opinion or disclaimer of opinion, nor was it qualitied or modified as to uncertainty, audit scope or accounting principles. During November 30, 2013 and until February 28, 2013, there were no disagreements between Domark and HJ & Associates on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of De Joya Griffith, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. On September 10th, 2013, Domark appointed ZBS Group, LLP (“ZBS”) as its independent accountant. This appointment was ratified by the Company’s Board of Directors. Neither Domark or anyone on its behalf consulted HJ & Associates regarding the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on the registrant's financial statements; or any matter that was either the subject of a disagreement or a reportable event. Domark provided HJ & Associates with a copy of the disclosures set forth in this Form 8-K and requested that they provide a letter addressed to the Securities and Exchange Commission (“Commission”) stating whether it agrees or disagrees with the same. ITEM 9.01: FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Title Letter from HJ & Associates 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOMARK INTERNATIONAL, INC. Dated: September 16, 2013 By: /s/ Andrew Ritchie Andrew Ritchie Chief Executive Officer 3
